MEMORANDUM OF DECISION.
Defendant, James E. West, appeals from a judgment in Superior Court, Hancock County, entered on a jury-waived verdict of guilty of two counts of gross sexual misconduct in violation of 17-A M.R.S.A. § 253 (Supp. 1985-1986). On appeal he contends: 1) that his statements made during custodial interrogation were involuntary and, therefore, should have been suppressed; 2) that the. court made insufficient special findings of fact pursuant to Rule 23(c) M.R. Crim.P.; 3) that this Court should abandon the principle that a defendant who chooses to present evidence cannot challenge on appeal the sufficiency of the State’s case in chief; and, 4) that there was insufficient evidence to support his conviction. We find no merit to any of defendant’s contentions on appeal.
The entry is:
Judgment affirmed.
All concurring.